DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chao Gao on November 19, 2021.

The application has been amended as follows: 
1.   A composition comprising a refrigerant, the refrigerant comprising pentafluorobutyne,
 	wherein the composition further comprises a refrigerant oil and is used as a refrigerant oil-containing working fluid.

2-6.  (Cancelled)

7.    A refrigerating machine, large air conditioner, or industrial process cooler, each comprising a composition as a working fluid,
	wherein the composition comprises a refrigerant and a refrigerant oil, and the refrigerant comprises pentafluorobutyne. 

8.  (Original)  The refrigerating machine, large air conditioner, or industrial process cooler according to claim 7, which is a room air conditioner, packaged air conditioner for stores, packaged air conditioner for buildings, packaged air conditioner for equipment, separate air conditioner in which one or more indoor units and outdoor units are interconnected with a refrigerant pipe, window air conditioner, portable air conditioner, roof top or central air conditioner in which cold air and warm air are conveyed through a duct, gas engine heat pump, air conditioner for trains, air conditioner for automobiles, built-in showcase, separate showcase, refrigerator freezer for business, ice machine, integrated refrigerating machine, vending machine, car air conditioner, refrigerating machine for cooling containers or refrigerators for marine shipping, chiller unit, turbo refrigerating machine, or apparatus exclusively used for a heating cycle.

Allowable Subject Matter
Claims 1, 7 and 8 are allowed. Reasons are of record in the final office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.

/JOHN R HARDEE/Primary Examiner
Art Unit 1761